95 F.3d 1160
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Craig D. THOMPSON, Defendant-Appellant.
No. 95-30365.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 9, 1996.*Decided Aug. 27, 1996.

Before:  ALARCON, NORRIS, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
At the time the district court decided this case, the question of law was open, but it has since been decided by  United States v. Blake, 88 F.3d 824 (9th Cir.1996).  Under Blake, indistinguishable factually from the case at bar, Thompson's supervised release term must be treated as having begun on the date his term of imprisonment should have ended pursuant to the retroactive amendment to U.S.S.G. § 2D1.1:


3
We conclude that, while the statutory scheme is not crystal clear, the supervised release portion of the sentence begins on the date a prisoner's term of imprisonment expires, whether or not he is released on that date.  The appellants' terms of supervised release began on the dates appellants should have been released, rather than on the dates of their actual release.


4
Id. at 825.


5
Accordingly, the district court order of November 14, 1995, is VACATED, and the case is REMANDED for modification of the beginning date of appellant's period of supervised release.  The term of supervised release must begin on the date appellant would have been released under the retroactively amended Guideline.


6
The Clerk of Court shall cause the mandate to issue forthwith.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3